PER CURIAM:
After careful review of the record and briefs filed in this case, it appearing that one of the issues raised on appeal, i.e. whether the trial court erred in holding that Pa.R.Cr.P. 1100 had not been violated by the Commonwealth in bringing appellant to trial forty-six (46) days after he withdrew his guilty plea, has been correctly decided and ably discussed by the trial court, and it further appearing that the remaining issue raised by appellate counsel, i.e. whether trial counsel’s representation was constitutionally effective as regards the “Rule 1100 Question” has no merit due to our decision on the first issue raised,
Judgment of sentence is affirmed.